DETAILED ACTION
Claim Amendments
The claims dated 7/11/22 are entered. Claims 1, 8, 13, and 18-20 are amended. Claim 15 is cancelled. Claims 1-14 and 16-20 are pending and addressed below.

Allowable Subject Matter
Claims 6-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not teach or fairly suggest, in combination with every feature of the independent claim, the use of an inlet valve, an outlet valve, an intermediate valve between the two, and a bypass line fluidly connecting the intermediate valve to the outlet valve, as required by claims 6-7. It does not appear valid to modify the teachings of Lee (US 2006/0150667) to include such features, based on the prior art of record, absent hindsight.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2006/0150667).
Regarding claim 13, Lee teaches a plurality of heat exchange tubes (Fig. 4) comprising a non-selectable heat exchange tube (66 between 60 and 74) configured to permit a refrigerant to flow therethrough; and a selectable heat exchange tube (66 from 74 to 62) comprising a valve (74), wherein the selectable heat exchange tube is configured to permit the refrigerant to flow therethrough when the valve is open (Para. [0052]), wherein the selectable heat exchange tube is configured to prevent the refrigerant from flowing through at least a portion of the selectable heat exchange tube when the valve is closed, thereby reducing an effective heat exchanger surface area of the heat exchanger (Para. [0047]); and the at least the portion of the selectable heat exchange tube is configured to store a predetermined amount of refrigerant (during operation, when 74 closes the portion, there is no other evacuation means for the fluid therein; the refrigerant available to the system is less by the volume trapped in the tube portion, which is predetermined by the volume of the selectable heat exchange tube; see Para. [0054]-[0055]).

Lee further teaches that: each of the heat exchange tubes has a hairpin shape (Fig. 4), per claim 14; the valve is proximate an inlet of the selectable heat exchange tube (Fig. 4), per claim 16; the valve is a first valve and the selectable heat exchange tube further comprises a second heat exchange tube (68) located proximate an outlet of the selectable heat exchange tube (Fig. 4), per claim 17; the valve is located between the inlet of the selectable heat exchange tube (i.e. the inlet of the valve 74) and the outlet of the selectable heat exchange tube (where it meets 62; see Fig. 4), per claim 18; a bypass line (72) extends between the valve and a location nearer the outlet of the selectable heat exchange tube than the inlet of the selectable heat exchange tube (Fig. 4; 72 joins to the outlet of the selectable heat exchange tube), per claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2006/0150667) in view of Ashe (US 7,771,664).
Regarding claim 1, Lee teaches a heat exchange tube (66) configured to direct a refrigerant flow therethrough (abstract), the tube having an inlet valve (74) and a tube portion (portion downwardly branching from 74 to connect to 62; Fig. 4); wherein the heat exchanger apparatus is configured to fluidly communicate with a refrigerant circuit (abstract; Fig. 1) and when the inlet valve is open, (I the refrigerant flow is permitted to flow through the tube portion such that the refrigerant circuit has a first amount of refrigerant circulating therethrough (Para. [0052]) and (ii) the heat exchanger apparatus provides a first heat exchange surface area (the area of the entire length of 66); wherein when the inlet valve is closed, (i) the refrigerant flow is prevented from flowing through the tube portion (i.e. the portion of 66 below and downstream of 74; Fig. 4; instead flowing through 72), (ii) a predetermined amount of refrigerant is stored in the tube portion such that the refrigerant circuit has a second amount of refrigerant circulating therethrough, less than the first amount  (during operation, when 74 closes the portion, there is no other evacuation means for the fluid therein; the refrigerant available to the system is less by the volume trapped in the tube portion, which is predetermined by the volume of the selectable heat exchange tube; see Para. [0054]-[0055]), and (iii) the heat exchanger apparatus provides a second heat exchange surface area that is less than the first heat exchange surface area (less by the area of the tube portion of 66 below and downstream of 74; Fig. 4).
Lee does not teach the additional use of an outlet valve.
Ashe teaches that it is old and well-known to utilize both inlet (42; Fig. 12) and outlet (43; Fig. 12) valves for adjusting the volume of tube portions (33, 34, 35, etc.) via opening and closing the valves (across the features 44 and 45).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Lee with an outlet valve, as taught by Ashe, in order to entirely separate the tube section and prevent eddy currents and pressure waves through the tube section.

Lee further teaches that: the tube (66) includes one or more hairpin bends (see Fig. 4), per claim 2; the heat exchange tube is a serpentine coil (see the serpentine pathway of Fig. 4), per claim 3; a bypass line (72) is formed between the inlet valve (74) and the outlet valve (in the combination applied above, the outlet valve is at the junction between 66 and 62; Fig. 4), per claim 4; refrigerant is routed through the bypass line when the inlet and outlet valves are closed (Para. [0047]), per claim 5.

Regarding claim 20, Lee does not teach the additional use of an outlet valve.
Ashe teaches that it is old and well-known to utilize both inlet (42; Fig. 12) and outlet (43; Fig. 12) valves for adjusting the volume of tube portions (33, 34, 35, etc.) via opening and closing the valves (across the features 44 and 45).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Lee with an outlet valve at the outlet of the selectable heat exchanger tube, as taught by Ashe, in order to entirely separate the tube section and prevent eddy currents and pressure waves through the tube section.

Claim 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ashe in view of Lee and Bales (US 2009/0183867).
Regarding claim 8, Lee teaches a heat exchange tube (66) configured to direct a refrigerant flow therethrough (abstract), the tube having an inlet valve (74) and a tube portion (portion downwardly branching from 74 to connect to 62; Fig. 4); wherein the heat exchanger apparatus is configured to fluidly communicate with a refrigerant circuit (abstract; Fig. 1) and when the inlet valve is open, (I the refrigerant flow is permitted to flow through the tube portion such that the refrigerant circuit has a first amount of refrigerant circulating therethrough (Para. [0052]) and (ii) the heat exchanger apparatus provides a first heat exchange surface area (the area of the entire length of 66); wherein when the inlet valve is closed, (i) the refrigerant flow is prevented from flowing through the tube portion (i.e. the portion of 66 below and downstream of 74; Fig. 4; instead flowing through 72), (ii) an amount of refrigerant is stored in the tube portion such that the refrigerant circuit has a second amount of refrigerant circulating therethrough, less than the first amount (when 74 closes the portion, there is no other evacuation means for the fluid therein; the refrigerant available to the system is less by the volume contained in the tube portion), and (iii) the heat exchanger apparatus provides a second heat exchange surface area that is less than the first heat exchange surface area (less by the area of the tube portion of 66 below and downstream of 74; Fig. 4).
Lee does not teach the additional use of an outlet valve.
Ashe teaches that it is old and well-known to utilize both inlet (42; Fig. 12) and outlet (43; Fig. 12) valves for adjusting the volume of tube portions (33, 34, 35, etc.) via opening and closing the valves (across the features 44 and 45).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Lee with an outlet valve, as taught by Ashe, in order to entirely separate the tube section and prevent eddy currents and pressure waves through the tube section.
Lee does not teach that the method of operation is controlled by a controller with a processor and memory storing instructions to perform the above method.
Bales teaches that it is old and well-known to control load distributing valves of a heat exchanger via a processor with memory storing instructions (Para. [0050]; the memory is inherently required to store the discussed “presets”).
It would have been obvious to one of ordinary skill to provide the device of Lee, as modified, with a processor and memory, as taught by Bales, in order to automate operation.

Lee further teaches that: the predetermined length of line (between 74 and 62; Fig. 4) determines the predetermined amount of refrigerant to be stored, per claim 9; the predetermined length of line includes one or more hairpin bends (see Fig. 4), per claim 10; the heat exchanger tube, inlet valve, and outlet valve are firsts, second heat exchanger tube (Fig. 4; 68), second inlet valve (78), and second outlet valve (via the modifications of Ashe above in claim 8), are present and selectively opened and closed via the controller (via the modifications from Bales above in claim 8), per claim 11; the control is in response to a change in temperature, operating speed, or operating mode (Para. [0056]-[0057]; low and high load operating modes), per claim 12.

Response to Arguments
Applicant's arguments filed 7/11/22 have been fully considered but they are not persuasive.
Applicant does not address in the remarks the theory of rejection which holds that inherently, when the valve 74 or 76 is switched to block flow through the selectable heat exchange tube, the portion of refrigerant which is present in that portion of the tube becomes trapped therein as it would create a vacuum at the valve if that portion of refrigerant were to somehow continue flowing. Therefore, that trapped portion of refrigerant is “stored” in the tube and the volume stored therein is “predetermined” by the internal volume of the selectable heat exchange tube.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763